      Case 4:19-cv-00571-DCB Document 50 Filed 08/21/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   David M Morgan,                                 No. CV-19-00571-TUC-DCB
10                 Plaintiff,                        ORDER
11   v.
12   Cochise County Board of Supervisors, et al.,
13                 Defendants.
14
           The Court finding good cause,
15
           IT IS ORDERED that the Motion to File a Late Response to the State Defendants’
16
     Motion to Dismiss (Doc. 46) is GRANTED.
17
           IT IS FURTHER ORDERED that the Clerk of the Court shall amend the docket
18
     to reflect that the Response to State Defendants’ Motion to Dismiss (Doc. 47) and
19
     Attachments (Doc. 48 and 49) are filed into the record as of today’s date, with the Reply
20
     deadline running accordingly.
21
           Dated this 20th day of August, 2020.
22
23
24
25
26
27
28
